EXHIBIT 99.1 NASH FINCH COMPANY AND SUBSIDIARIES Consolidated Balance Sheets (In thousands, except per share amounts) Assets March 24, 2012 December 31, 2011 Current assets: Cash and cash equivalents $ 700 773 Accounts and notes receivable, net 246,603 243,763 Inventories 322,386 308,621 Prepaid expenses and other 15,859 17,329 Deferred tax assets 6,157 6,896 Total current assets 591,705 577,382 Notes receivable, net 23,442 23,221 Property, plant and equipment: 688,060 686,794 Less accumulated depreciation and amortization (418,486) (413,695) Net property, plant and equipment 269,574 273,099 Goodwill 171,092 170,941 Customer contracts and relationships, net 14,863 15,399 Investment in direct financing leases 2,603 2,677 Other assets 11,240 11,049 Total assets $ 1,084,519 1,073,768 Liabilities and Stockholders' Equity Current liabilities: Current maturities of long-term debt and capital lease obligations $ 2,533 2,932 Accounts payable 234,898 234,722 Accrued expenses 49,199 61,459 Total current liabilities 286,630 299,113 Long-term debt 298,146 278,546 Capital lease obligations 15,358 15,905 Deferred tax liability, net 41,002 40,671 Other liabilities 35,657 34,910 Commitments and contingencies - - Stockholders' equity: Preferred stock - no par value. Authorized 500 shares; none issued - - Common stock of $1.66 2/3 par value Authorized 50,000 shares; 13,751 and 13,727 shares issued, respectively 22,918 22,878 Additional paid-in capital 118,191 118,222 Common stock held in trust (1,254) (1,254) Deferred compensation obligations 1,254 1,254 Accumulated other comprehensive loss (14,707) (14,707) Retained earnings 333,564 330,470 Treasury stock at cost; 1,541 shares (52,240) (52,240) Total stockholders' equity 407,726 404,623 Total liabilities and stockholders' equity $ 1,084,519 1,073,768
